Per Curiam:

This was an action to recover $1100 paid on a contract of a purchase of land, in which the plaintiff prevailed. Sarah P. Bell, who owned a tract of land, authorized her husband, John W. Bell, by power of attorney, to sell it. He contracted to sell it to A. K. Sellers, and received as part of the consideration $1100 on the purchase-price, and at the same time agreed to deliver possession of the property. The Bells refused to comply with the terms of the contract, and, worse than that, refused to pay back the money they had received. The claim was that Mrs. Bell had sold the land to her husband, but the deed was not put upon record, and Sellers had no .notice of it. Mr. Bell exhibited to Sellers the power of attorney giving authority to sell, and on the strength of that obtained the purchase-money from Sellers. , The law has no toleration for such shuffling and duplicity. The fact that the power of attorney was not recorded when the contract of purchase was made afforded no excuse for refusing compliance with the contract; much less the attempt to keep both the land and the purchase-money. The disputed facts were settled in favor of the plaintiff, and as the defendants conveyed the land to another than Sellers he is at least entitled to recover the money which he paid to defendants.;
There is nothing substantial in the objections to the rulings on the testimony.
The judgment is affirmed.